CONCURRING OPINION
Wiltrout, P. J.
I concur in the result reached by the majority opinion and in the reasons assigned therefor. As an additional reason for affirming the judgment, I desire to point out that appellant has not presented any question concerning the propriety of the nunc pro tunc entry. Any error in the auxiliary proceedings to correct the trial court’s record in aid of an appeal must be challenged by an additional assignment of errors, and this was not done. Adler and Others v. Sewell and Others (1868), 29 Ind. 598; Hannah et ux. v. Dorrell (1881), 73 Ind. 465; Williams et al. v. Henderson (1883), 90 Ind. 577; Walker v. The State (1885), 102 Ind. 502, 1 N. E. 856; Ferris v. State (1901), 156 Ind. 224, 59 N. E. 475; Pittsburgh, etc., R. Co. v. Lamm *104(1916), 60 Ind. App. 409, 110 N. E. 997; Ehrman v. Miller (1935), 100 Ind. App. 123, 191 N. E. 184; Pierce v. Clemens (1943), 113 Ind. App. 65, 46 N. E. 2d 836.
Note. — Reported in 102 N. E. 2d 915.